Citation Nr: 1721501	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-44 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a heart disability.

2. Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in April 2016. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDINGS OF FACT

1.  The Veteran's heart disability, variously diagnosed as atherosclerotic cardiovascular disease, coronary artery disease, stable angina, supraventricular arrhythmia, heart block, valvular heart disease, hypertensive heart disease, and status post myocardial infarction was not incurred in, the result of, or aggravated by military service, nor did it manifest to a compensable degree within one year of separation from service.  

2. The Veteran's bilateral knee disability, variously diagnosed as bilateral knee joint osteoarthritis, right knee instability was not incurred in, the result of, or aggravated by military service, nor did it manifest to a compensable degree within one year of separation from service.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met. 38 U.S.C.A 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C.A 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the service connection claims, the Veteran was provided appropriate VCAA notice in November 2007.  The record reflects that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim, including presentation of testimony at the Board hearing such that the essential fairness of the adjudication is not affected.

Relevant to the duty to assist, the Veteran's post-service treatment records (service medical records (SMRs) are unavailable), private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.
	
In April 2016, the Board remanded the case for additional development, to include obtaining post-service VA and private treatment records and to schedule a VA medical examination to determine the etiology of his heart and bilateral knee disabilities and whether the disabilities were related to service. The Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Service Connection

 Laws and Regulations

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R.             § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303 (d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service if the disability was noted during service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Generally, a veteran will be considered to have been of sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111 (West 2014); 38.C.F.R. § 3.304(b). 

Where the service records are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). But, this does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance. In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened. Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, the absence of some of the SMRs in a fire does not create an adverse-presumption rule. Cromer v. Nicholson, 19 Vet. App. 215 (2005).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.





III. Factual Background and Analysis

A. Heart Disability

The Veteran served in the U.S. Army in the Vietnam War era, from December 1972 to October 1974. The Veteran testified that he was stationed at an U.S. military base in Sinop, Turkey. The Board notes that the Veteran's service treatment and military personnel records are unavailable. See September 2012 Formal Finding of the Unavailability of Service Medical Records. As such, the Board will consider the available record evidence with an understanding of the heightened duty to discuss and adequately evaluate the pertinent evidence in determining the merits of the Veteran's service connection claims. See O'Hare, supra.  

The Veteran was diagnosed with atherosclerotic cardiovascular disease, coronary artery disease, stable angina, supraventricular arrhythmia, heart block, valvular heart disease, hypertensive heart disease, and status post myocardial infarction by a VA examiner in November 2016. The diagnosis satisfies the first requirement for establishing service connection under Shedden.  The Veteran also contends that he experienced relevant symptoms in service.  Thus, the second element has been met.  However, the third requirement, a nexus between the disability and service is not persuasively established by the record evidence. 

An August 2000 Doctor's Hospital Cardiology Department note indicates that the Veteran was treated for palpitations. He was diagnosed with syncope (fainting spells), but plaque was not found in either carotid system. The physician's impression was rare premature ventricular contractions and rare atrial premature complexes. The Veteran had no conduction defects. See August 2000 note at 22.  

In August 2000, Dr. M.G.K treated the Veteran for chest pain, chest pressure and heart spasms with a reported onset of 1973 during service. The Veteran was diagnosed with "chest pain resolved." See August 2000 Follow-up note at 9. Also in August 2000, Dr. M.G.K. treated the Veteran for chest pain and pressure. The Veteran revealed that he "wakes at night with sweat and palpitations." The Veteran's medical history indicated that he experienced heart spasms in 1974 during service. Dr. M.G.K. diagnosed the Veteran's heart spasms as coronary vasospasms, chest pain, and heart palpitations. See August 2000 note at 12. Dr. M.G.K. also treated the Veteran for chest pain in September 2000. A May 2005 x-ray revealed a normal sized heart, and no evidence of acute pulmonary disease. See May 2005 X-ray findings at 120.  A June 2006 Primary Care Provider note indicates that the Veteran had a regular heart rate and rhythm.  See June 2006 note at 13. 

In September 2007, a private physician treated the Veteran for chest pain. X-ray findings revealed that the Veteran's heart and mediastinum were normal; his pulmonary vasculature was unremarkable; and there was no evidence of pulmonary consolidations or pleural effusions. See September 2007 note at 32.  In February 2010, the Veteran sought treatment at Gulf Coast Cardiology Group, LLC with complaints of unspecified chest pain. He was diagnosed with dyspnea and the electrocardiogram (ECG) was within normal limits. The clinical impression indicated a normal pattern of perfusion in all the regions; post stress left ventricular function was normal; global left ventricular systolic function was normal; and myocardial perfusion scan was normal. See 2010 Gulf Coast Cardiology Group, LLC note at 28. In February 2010, Dr. N.A. treated the Veteran for chest pain, the impression was dyspnea. See February 2010 note at 27. May 2011 and October 2014 chest x-ray findings revealed a normal sized heart with no evidence of acute airspace consolidation, pulmonary vascular congestion or pleural effusion. See May 2011 x-ray findings note at 188; October 2014 x-ray findings results at 117. 

The Veteran sought emergency treatment in July 2013 for left shoulder pain with chest pain. According to the triage intake note, the Veteran experienced chest pain two weeks prior to seeking treatment. The Veteran revealed that he previously underwent neck surgery and was experiencing symptoms consistent with those he experienced after surgery. ECG results were abnormal and revealed a first degree atrioventricular (AV) block, however no evidence of gallops, murmurs or rub. The Veteran's heart rate and rhythm was normal. See July 2015 Emergency Room note at 40. A subsequent June 2015 Ambulatory Care Provider note indicates no angina.  See June 2015 note at 3. A February 2016 chest exam revealed that the Veteran's heart size, hilar structures, and mediastinal contours were normal. See February 2016 exam note at 116. Additionally, November 2016 Local Portable Imaging x-ray images revealed normal heart size, no pleural effusion, and no active pulmonary disease. Dr. J.M. diagnosed the Veteran in November 2016 with coronary artery disease. Dr. J.M. concluded that the Veteran had normal left ventricular systolic function, diastolic dysfunction, left atrial enlargement, moderate left ventricular hypertrophy, mild mitral regurgitation, mild tricuspid regurgitation, and no pulmonary hypertension. See November 2016 Leesville Cardiovascular Center, Inc. note at 7. 

A November 2016 VA Disabilities Benefits Questionnaire (DBQ) indicates that the Veteran has diagnosed atherosclerotic cardiovascular disease, coronary artery disease, stable angina, supraventricular arrhythmia, heart block, valvular heart disease, hypertensive heart disease, and status post myocardial infarction. According to the examiner, the Veteran has ischemic heart disease and the etiology of atherosclerotic cardiovascular disease and coronary artery disease are multifactorial. However, it is the examiner's opinion that the Veteran's heart disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. As rationale, the examiner opined that there is a lack of supporting documentation citing chest pain or a cardiac disability during service. According to the examiner, although the Veteran is diabetic, the Veteran did not serve in Southeast Asia and therefore his cardiac condition cannot be due to service (herbicide agent exposure) on a presumptive service condition basis.  The Board notes that the Veteran is not service-connected for diabetes mellitus, type 2. The examiner further opined that while he considered the lay evidence, that alone does not substantiate enough evidence to support a heart condition directly attributed to service. The opinion proffered considered all of the pertinent evidence of record, to include ECG diagnostic testing and x-ray findings, and provided a complete rationale, relying on and citing to records reviewed. Moreover, the examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peak. 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). As such, the medical opinion is afforded probative value in considering whether there is a nexus between the Veteran's claimed in-service injury and his military service. 

The Veteran contends that his heart disability was incurred in service, specifically, during his service in Sinop, Turkey in the 1970s. The Veteran contends, as indicated in a June 2010 Report of General Information, that he was hospitalized for three days at the base hospital in Sinop, Turkey for a heart condition. The Veteran testified at a July 2015 Board hearing that he, "start[ed] having heart symptoms, strong ache and heartache pains, upon return from Turkey in 1974." See Hearing Transcript at 6. He testified that he "was treated for heartache pains" and that "the pain subsided" and a "flare up didn't occur for a couple of weeks during service." Supra at 6, 17. The Veteran testified that he, "experienced fluctuating and pain over the years." Supra at 14.  The Veteran testified that while stationed in Turkey, a treating physician, Dr. K. diagnosed him with an enlarged heart and assessments revealed damage and scar tissue to the Veteran's heart. Supra at 14-15.  The Veteran testified that Dr. K. attributed the damage to his heart to the Veteran's long distance running. According to the Veteran, Dr. K informed him that, "if you are a person that runs quite a bit, sit idle, then go back to running, there is a strong possibility that it might affect the heart." Supra at 15. The Veteran testified that he participated in a three-day Iron Man contest after leaving the dispensary. Supra at 16. Most notably, the Veteran testified that "I've never taken medication" for a heart disability. Supra at 14. The Veteran testified that he worked in a chemical rubber plant after separation from service and would help package eighty to ninety pound bales of rubber that required a lot of physical exertion and that he would miss work (three weeks to a month) because of his "heart racing problem." Supra at    17-18. 

The Veteran's wife also testified at the July 2015 Board hearing that the Veteran complained of chest pains. Supra at 8. The wife testified that the Veteran was "evaluated and observed at the hospital for a couple of days." Supra.  The wife testified that they were walking "quite a bit of distance" and she noticed that the Veteran's "steps had gotten kind of slow . . . and he said I think I'm having some pains, chest pains or whatever." In a July 2015 statement, the Veteran's wife averred that the Veteran "start[ed] experiencing chest pain in May 1974 in Sinop, Turkey." According to the wife, the "doctor on post treated [the Veteran] [and] detained [him] at the dispensary for two nights for observation." The Veteran's wife also asserted the Veteran "complained of chest pains and racy heartbeats" and that the "discomfort he experienced [in service]" persists today. The Veteran's wife revealed that the Veteran "never has [had] a heart attack, but hypertension will make you feel like you are having one." The Board notes that the Veteran is not service-connected for hypertension.  

The Board notes that the Veteran has generally contended on his behalf that his heart disability is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus). 

Further, the Veteran and his wife are competent to describe current symptoms, such as chest pains and/or palpitations (racy heartbeats).  As to the etiology of his heart disability, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question regarding the potential relationship between the Veteran's heart disability and his service involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements from the Veteran and his wife, regarding the etiology of his heart disability (chest pains), to have low probative value as they are not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The opinion of the November 2016 VA examiner who has the necessary training and medical knowledge to competently speak to the issue at hand is highly probative.  The November 2016 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the Veteran's purported in-service injury and/or symptoms and the current nature of his heart disability.  The mere fact of an in-service injury is not enough.  Rather, there must be a chronic disability resulting from that injury.  Any manifestation of abnormality of heart action or heart sounds in service does not necessarily permit service connection of disease of the heart first shown as a clear cut clinical entity at some later date.  See 38 C.F.R. § 3.303(b).  The VA examiner found that there is insufficient probative evidence to link the Veteran's current heart disability to symptoms he contends he experienced in service.  Accordingly, service connection is not warranted on a direct basis. 

Additionally, pursuant to 38 C.F.R. § 3.309 (a), atherosclerosis is a chronic disease in which service connection on a presumptive basis may be established.  However, in the instant appeal, the Veteran's heart disability was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that heart disease manifested to a compensable degree within one year following the Veteran's discharge from service.  Moreover, to the extent the Veteran has speculated that his heart disease began in service and continued ever since service, the medical opinion evidence of record has persuasively discounted this position as discussed above. Therefore, service connection for a heart disability is not warranted on a presumptive basis or on a continuity of symptomatology theory of entitlement. 

Accordingly, after reviewing the record evidence, the Board finds that the evidence does not persuasively support a finding of entitlement to service connection for a heart disability. As such, service connection is not warranted.





B. Bilateral Knee Disability

1. Presumption of Soundness

The law provides that "every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service." 38 U.S.C.A. § 1111(West 2014). When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound. 38 U.S.C.A.        § 1111. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  With regard to the second prong of the presumption of soundness, that the disability was not aggravated by service, the Secretary may rebut this through demonstrating by clear and unmistakable evidence either that: (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition. Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).

In the instant appeal, the presumption of soundness attaches to the Veteran. 
The Veteran's SMRs and personnel records, most importantly his entrance examination records, are unavailable. See September 2010 Formal Finding of the Unavailability of the Service Medical Records; see also O'Hare, supra.  Despite the fact that a November 2002 private treatment record from Dr. G.W.W. indicates that the Veteran has experienced "right knee pain on and off since high school," the Board does not have clear and unmistakable evidence that the Veteran's bilateral knee disability was both preexisting and not aggravated by service. See Wagner, supra; see also Hearing Transcript at 17.  VA has not rebutted the presumption with clear and unmistakable evidence that the Veteran's bilateral knee disability preexisted service and was not aggravated by service. Therefore, the Veteran was presumed sound upon entrance into service.
2. Service Connection

The Veteran was diagnosed with bilateral knee joint osteoarthritis, right knee instability in November 2016 satisfying the first requirement for establishing service connection under Shedden.  The Veteran also contends that he experienced relevant symptoms in service.  Thus, the second element has been met.  However, the third requirement, a nexus between the disability and service is not persuasively established by the record evidence. 

In November 2002, Dr. G.W.W. diagnosed the Veteran with bilateral varus knees. X-rays revealed severe medial compartment disease in the right knee. Dr. G.W.W. deemed the Veteran a probable candidate for a hemiarthroplasty if the Veteran "reaches a point where he can't live with the knee." During the examination, Dr. G.W.W. observed medial joint line tenderness, palpable osteophytes and medial crepitus. The Veteran complained of progressive pain in the right knee for the previous few years before examination and he experienced intermittent right knee pain since high school. See November 2002 note at 24. 

The Veteran's primary care physician (PCP) treated him for recurrent knee pain in February 2005. The PCP diagnosed the Veteran with deformity of the medial portion of the right knee, crepitus. The Veteran revealed that he was treated for knee pain by Dr. P. in Bridge City, Texas and a specialist in Houston, Texas. The Veteran also revealed that he retired from his civilian job "due to neck and knee pains." See February 2005 note at 24. A May 2005 x-ray revealed moderate degenerative change of the right knee with osteophytes in the condyles and narrowing of the joint space, especially in the medial aspect of the right knee joint. There was no evidence of fracture or dislocation in the right knee. See May 2005 x-ray findings at 120. An August 2005 PCP note indicates a degenerative joint disease, knee arthralgia diagnosis. The Veteran requested, and was referred to an orthopedist for right knee pain. The Veteran complained of chronic knee pain and swelling that worsened over the previous three years. See August 2005 note at 70-70, 83. A March 2006 PCP note indicates a DJD diagnosis. See March 2006 note at 66. A June 2006 PCP note indicates knee arthralgia, osteoarthritis. See June 2006 note at 13, 65. In October 2006, a private physician diagnosed the Veteran with DJD. See October 2006 note at 2. An October 2006 PCP note indicates knee arthralgia. A December 2008 Memorial Herman Baptist Orange Hospital note indicates that the Veteran was examined for right knee pain. Clinical findings included moderately severe osteoarthritic changes involving the medial aspect of the joint space. See December 2008 note at 3.

The Veteran was also treated for bilateral knee pain in September 2010. PCP notes indicated a diagnosis of osteoarthritis and knee arthralgia. The Veteran's medical history included a 2003 diagnosis of bilateral degenerative arthritis of the knees and pain rated five out of ten in the right knee. See September 2010 notes at 8, 57. An October 2010 x-ray revealed degenerative changes of the tibiofemoral joint and the femoral patella joint. See October 2010 note at 118. Nursing Education notes dated October 2014, February 2015, and June 2015 indicate right knee pain and pain rated at eight, seven, and ten respectively. See October 2014 note at 20; February 2015 note at 13; June 2015 note at 9. A February 2016 PCP note indicates a bilateral knee osteoarthritis diagnosis.

X-ray findings from a November 2016 assessment revealed several medial joint space narrowing with moderate lateral joint space degeneration, moderate patellofemoral joint osteoarthritis and no significant joint effusion in the left knee. X-ray findings regarding the right knee revealed moderate to severe tri-compartmental knee joint degeneration, and severe patellofemoral joint osteoarthritis with moderate joint effusion. See November 2015 x-ray findings at 5-6. 

A November 2016 VA Knee/Lower Leg DBQ indicates that the Veteran has diagnosed bilateral knee joint osteoarthritis, right knee instability. The Veteran reported an onset of 1973 while at Fort Polk, Louisiana during basic training. According to the Veteran, he hyperextended his knees while exercising and the condition has worsened. See November 2016 DBQ at 3. The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's bilateral knee disability was incurred in or caused by the claimed in-service injury, event, or illness. The examiner's rationale being the lack of supporting documentation citing a bilateral knee disability during service. The examiner further opined that while he considered the lay evidence, that alone does not substantiate enough evidence to support a bilateral knee condition directly attributed to service. The opinion proffered considered all of the pertinent evidence of record, to include diagnostic testing and x-ray findings, and provided a complete rationale, relying on and citing to records reviewed. Moreover, the examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peak. 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). As such, the medical opinion is afforded probative value in considering whether there is a nexus between the Veteran's claimed in-service injury and his military service. 

The Veteran contends, as indicated in a June 2010 Report of General Information, that he was treated for a knee condition at the Fort Polk base hospital. At the July 2015 Board hearing, the Veteran testified that he "started having symptoms with [his] knee while . . . in basic training." See Hearing Transcript at 4. The Veteran testified that "about four weeks into . . . basic training, [he] was sent to the dispensary [for his] knee problem [because he] was limping some, and they checked it out." Supra. The Veteran testified that his "knee flared up when [he] was in Fort Monmouth, New Jersey," and that he "kept it wrapped and the symptoms sort of subsided for a while." Supra at 4-5. The Veteran testified that he was treated twice at the dispensary for a right knee condition.  The Veteran also testified that he did not experience any flare ups for the remainder of his service. See HT at 8.  The Veteran testified that "the doctor's . . . overall assessment [was] . . . when I came back [from R&R] and started my activity . . . as far as basketball and all the other stuff [I] was doing" a flare up occurred. Supra. Additionally, the Veteran testified that he was informed that "if the problem had gotten any worse they were going to ship [him] to Incerlick, Turkey" for treatment at the U.S. naval facility. Supra at 9. The Veteran testified that he was initially treated for knee pain in 1977/1978 and was informed that he would have "a lot of problems with [the] knee a little bit later," because when the nurse examined his knee, "she could pretty much hear like crunch and everything." Supra at 10-11. The Veteran testified that "from time to time, I'd have a whole lot of problems with the knee, and then it stopped." Supra at 12. The Veteran testified that he worked in a chemical rubber plant after separation from service and would help package eighty to ninety pound bales of rubber that required a lot of physical exertion. Supra at 17.  The Veteran testified that he, "had to take a medical retirement because. . . [his] knee was a problem." Supra at 18. 

The Veteran's wife also testified at the July 2015 Board hearing regarding the Veteran's knee disability. The wife testified that the Veteran would use cortisone cream and has had a series of injections for his knee pain. Supra. The wife testified that the Veteran's knee disability "started way back when he was in service and down through the years . . . it progressed." Supra at 19.  In a July 2015 statement, she averred that the Veteran first revealed his "knee ailment while home on leave from basic training in Fort Polk, Louisiana." She asserted that the Veteran "reinjured [his] knee while engage in physical activities with his unit" in Turkey. According to the wife, the Veteran has had "several doctor visits concerning his knee pain," "[has] gotten several treatments . . .[including] cortisone injections, which seemed to help for a long period of time." The wife averred that Dr. F. recommended that the Veteran have knee replacement surgery in 2014. 

As discussed above, the Veteran has generally contended on his behalf that his bilateral knee disability is related to service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno, supra; see also Davidson, supra. In some instances, lay evidence may be competent to establish medical etiology or nexus and cannot be rejected outright on the basis that such evidence can never establish a medical diagnosis or nexus.  

As to the etiology of the degenerative changes affecting the Veteran's knees, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question regarding the potential relationship between the degenerative changes affecting the Veteran's knees and the physical activities associated with his service involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements from the Veteran and his wife, regarding the etiology of his bilateral knee disability, to have low probative value as they are not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The opinion of the November 2016 VA examiner who has the necessary training and medical knowledge to competently speak to the issue at hand is highly probative.  The November 2016 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the Veteran's purported in-service injury and/or symptoms and the current nature of his knee disability.  The mere fact of an in-service injury is not enough.  Rather, there must be a chronic disability resulting from that injury.  The VA examiner found that there is insufficient probative evidence to link the Veteran's current bilateral knee disability to symptoms he contends he experienced in service.  Accordingly, service connection is not warranted on a direct basis. 

Additionally, pursuant to 38 C.F.R. § 3.309 (a), arthritis is a chronic disease in which service connection on a presumptive basis may be established.  However, in the instant appeal, the Veteran's arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that arthritis manifested to a compensable degree within one year following the Veteran's discharge from service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Moreover, to the extent the Veteran has speculated that his arthritis began in service and continued ever since service, the medical opinion evidence of record has persuasively discounted this position as discussed above. Therefore, service connection for a bilateral knee disability is not warranted on a presumptive basis or on a continuity of symptomatology theory of entitlement. 

Accordingly, after reviewing the record evidence, the Board finds that the evidence does not persuasively support a finding of entitlement to service connection for a bilateral knee disability.  As such, service connection is not warranted.


ORDER

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for a bilateral knee disability is denied. 
	


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


